Citation Nr: 1045300	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right hip disability, 
to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 
1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2008 and November 2008 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, found that new 
and material evidence had not been submitted to reopen service 
connection for a left knee disability and denied entitlement to 
service connection for a right hip disability.  

In December 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
January 2010 the Board remanded this case for further 
development.

The issue of entitlement to service connection for a right 
knee disability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ), despite the referral of this claim for adjudication 
in the Board's 2010 remand.  Therefore, the Board does not 
have jurisdiction over the claim, and it is again referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability clearly and unmistakably 
existed prior to active duty service and was not aggravated 
during such service. 

2.  A right hip disability was not manifested until years after 
the Veteran's discharge from service, is not the result of a 
disease or injury in service, and is not etiologically related to 
a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  A left knee disability clearly and unmistakably pre-existed 
the Veteran's active duty service and was not incurred or 
aggravated by such service.  38 U.S.C.A. § § 1110, 1111 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  A right hip disability was not incurred or aggravated during 
service, may not be presumed to have been incurred in service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for 
disabilities of the left knee and right hip.  He maintains that a 
pre-existing left knee condition was aggravated during service, 
which in turn caused a right hip disability.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Left Knee 

In a January 2009 statement to VA, the Veteran described 
incurring a pre-service injury when a motorcycle fell on his left 
knee in 1970.  He reported going to the hospital and being 
diagnosed with a bruise.  He testified during the December 2009 
videoconference hearing that he incurred additional injury to his 
left knee in 1972 during active duty service, when he stumbled 
while marching across an abandoned flight line.  The Veteran 
further testified that he underwent knee surgery during service 
as a result of this injury and permanently aggravated the pre-
existing knee disability. 

The record thus contains evidence, including statements from the 
Veteran, that the claimed left knee disability pre-existed active 
duty service.  A Veteran who served during a period of war is 
presumed to be in sound condition when enrolled for service, 
except for any defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment.  38 U.S.C.A. § 
1111.  Only such conditions as are recorded in examination 
reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  Although VA's General Counsel has determined 
that the definition of "aggravation" used in 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  The 
word "aggravate" is defined as "to make worse."  Webster's II 
New College Dictionary (1999).  If the Board finds that there is 
clear and unmistakable evidence that the Veteran's knee 
disability pre-existed service, the Board must then determine 
whether there is clear and unmistakable evidence that the pre-
existing condition was not "made worse" or aggravated in 
service such that the presumption of soundness has been rebutted.

The Veteran's December 1971 enlistment examination for active 
duty service is negative for any physical findings or complaints 
pertaining to the left knee.  Therefore, the presumption of 
soundness is for application in this case.  However, the Board 
finds that the record contains sufficient evidence to rebut the 
presumption of soundness as the Veteran's left knee disability 
clearly and unmistakably existed prior to service and was not 
aggravated therein.  

Service treatment records contain both lay and medical evidence 
that the Veteran incurred a left knee disability prior to 
service.  During his initial in-service treatment for left knee 
pain in January 1972, the Veteran reported that he was involved 
in a motorcycle accident in October 1971 that had resulted in 
knee swelling and an inability to walk on the knee for two weeks.  
X-rays conducted in January 1972 showed an old bony fragment on 
the medial aspect of the knee, and a torn medical meniscus was 
diagnosed.  The Veteran underwent a medical meniscectomy in April 
1972.  A January 1972 report from the Medical Board concluded 
that the Veteran's knee disability existed prior to service and 
dated from the October 1971 motorcycle accident.  The Board finds 
that the Veteran's past and present lay statements, as well as 
the medical findings of his treating physicians and Medical Board 
during service, clearly and unmistakably establishes that a left 
knee disability pre-existed service.  

The evidence also clearly and unmistakably demonstrates that the 
Veteran's left knee disability was not aggravated by active 
service.  Although the Veteran underwent a medical meniscectomy 
in April 1972, service treatment records, including the January 
1972 Medical Board report, attribute his complaints of knee pain 
and other knee symptoms to the pre-service motorcycle accident.  
The Medical Board also specifically found that the Veteran's 
disability did not undergo a permanent aggravation due to 
service.  The Veteran's knee was physically normal at the June 
1974 separation examination, and a VA examiner who reviewed the 
complete claims folder in June 2010 concluded that there was no 
evidence the Veteran's military service caused any permanent 
aggravation or alteration of his knee condition.  

Although the Veteran has contended that his pre-existing left 
knee injury was aggravated by active duty, the Board finds that 
these statements are inconsistent with the other evidence of 
record and thus not probative.  In January 2009, the Veteran 
recalled that he was only diagnosed with a bruise of the knee 
after his motorcycle accident and that his symptoms of pain and 
swelling during service began following an in-service injury.  In 
contrast, during service he reported that his knee swelled for 
three to four weeks after the October 1971 injury and he was 
unable to walk on his knee for two weeks.  The Board finds that 
the statements regarding the severity of the October 1971 knee 
injury made in the context of contemporaneous treatment during 
service are more probative than those made for compensation 
purposes decades later.  Additionally, service treatment records 
show that the Veteran's complaints of knee pain were attributed 
to his pre-existing knee condition without any mention of a 
subsequent injury during service.  

The Veteran has also reported a continuity of symptoms since 
service and contends that such symptoms are evidence of 
aggravation.  The Veteran is competent to report such a history, 
but the record does not establish that such symptoms are 
indicative of in-service aggravation.  Indeed, the June 2010 VA 
examiner considered the Veteran's reports, but found that such 
complaints of pain following the pre-service injury and in-
service surgery were medically appropriate based on the Veteran's 
history, and as noted above, concluded that the Veteran's 
disability was not aggravated during service.  

The evidence of record therefore establishes that the Veteran's 
left knee disability, diagnosed by the June 2010 VA examiner as 
traumatic arthritis of the left knee, clearly and unmistakably 
pre-existed active duty service and clearly and unmistakably 
erroneous was not aggravated therein.  As the claimed disability 
was not incurred or aggravated during active military service, 
service connection is not warranted and the claim is denied.  

Right Hip

The Veteran contends that a right hip disability was incurred 
secondary to a left knee disability.  As noted above, service 
connection is not warranted for a left knee disability, hence, 
service connection for a right hip condition as secondary to a 
service-connected disability is not possible.  38 C.F.R. § 3.310 
(2010).

The Board has also considered whether service connection is 
warranted for this disability on a direct basis.  The record 
establishes the presence of a current disability as degenerative 
joint disease of the right hip was initially diagnosed by a VA 
physician in July 2005, but the record contains no evidence of an 
in-service injury to the right hip.  Service treatment records 
are negative for any complaints or treatment related to a hip 
disability and the Veteran's hips were normal upon examination 
for separation in June 1974.  In addition, the Veteran has not 
reported incurring any injury to the hip during service.  There 
is also no evidence linking the Veteran's current right hip 
arthritis to active duty service.  The Veteran has not reported a 
continuity of symptoms, and the record is entirely negative for 
any lay or medical evidence of a nexus between the Veteran's 
right hip disability and active duty service.  As such, the Board 
finds that the preponderance of the evidence is against the 
claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in an October 2007 letter, 
to include notice regarding claims based on direct and secondary 
service connection.  He also received notice regarding the 
disability-rating and effective-date elements of the claims in 
the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Although the Veteran reported in the 
context of a previous claim that he was in receipt of benefits 
from the Social Security Administration (SSA), the Board finds 
that remanding the case for procurement of such records is not 
necessary in this case.  The Court of Appeals for Veterans Claims 
(Court) has held that VA is not required to obtain all medical 
records or all SSA disability records, only those that are 
relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 
1317 (Fed. Cir. 2010).  Only as long as a reasonable possibility 
exists that the records are relevant to the claim is VA is 
required to assist the Veteran in obtaining the identified 
records.  Id.  While the record contains evidence that the 
Veteran is in receipt of SSA compensation, the Board notes that 
he reported receiving such benefits in January 2002 in the 
context of a claim for pension for a cardiac condition.  The 
October 2007 VCAA letter sent in response to the current claims 
on appeal specifically notified the Veteran that records from the 
SSA could be relevant to his claims, but the Veteran has never 
indicated that such records pertain to his claims for left knee 
and right hip disabilities.  Accordingly, there is no indication 
that the Veteran's SSA records are relevant to the service 
connection claims before the Board, and their procurement is not 
required by the duty to assist. 

The Board also finds that VA has complied with the January 2010 
remand orders of the Board.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  In response to the Board's January 2010 
remand, records from the Chattanooga VA Medical Center (VAMC) 
dating from January 2008 to July 2010 were added to the claims 
folder, and a VA examination with appropriate medical opinions 
was obtained in June 2010.  The claims were then readjudicated in 
an August 2010 supplemental statement of the case.  Therefore, VA 
has complied with the remand orders of the Board.  

Therefore, for the reasons set forth above, the Board finds that 
VA has complied with the VCAA's notification and assistance 
requirements.  


ORDER

Service connection for a left knee disability is denied.

Service connection for a right hip disability, to include as 
secondary to a left knee disability, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


